
 






 


BMW MANUFACTURING L.P.,
as Grantor and UTI Beneficiary,
 
and
 
BNY MELLON TRUST OF DELAWARE,
formerly known as The Bank of New York (Delaware),
as Vehicle Trustee
 

 
2012-1
VEHICLE TRUST
SUPPLEMENT
 
Dated as of April 26, 2012
 
















 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS


Page


ARTICLE I -
DEFINITIONS
2
1.1
Definitions
2
1.2
Interpretive Provisions
6
ARTICLE II -
CREATION OF THE 2012-1 SUBI
6
2.1
Creation of 2012-1 SUBI Assets and the 2012-1 SUBI
6
2.2
Transfer of 2012-1 SUBI Interests
7
2.3
Issuance and Form of 2012-1 SUBI Certificate
8
2.4
Actions and Filings
9
2.5
Termination of the 2012-1 SUBI
9
2.6
Representations and Warranties of Vehicle Trustee
10
2.7
Duties and Powers of Vehicle Trustee
10
ARTICLE III -
2012-1 SUBI ACCOUNTS
10
3.1
2012-1 SUBI Collection Account
10
3.2
Reserve Fund
11
3.3
Investment of Monies in 2012-1 SUBI Collection Account
11
ARTICLE IV -
2012-1 SUBI PLEDGE
11
4.1
Registration of 2012-1 SUBI Pledge
11
ARTICLE V -
MISCELLANEOUS PROVISIONS
12
5.1
Amendment
12
5.2
Governing Law
13
5.3
Notices
13
5.4
Severability of Provisions
13
5.5
Effect of Supplement on Vehicle Trust Agreement
13
5.6
No Petition
14
5.7
Prohibited Directions
14
5.8
Trust Termination
15
5.9
Third Party Beneficiaries
15
5.10
Communications with Rating Agencies
15


 
i 

--------------------------------------------------------------------------------

 

EXHIBITS


Exhibit A - Schedule of 2012-1 Leases and 2012-1 Vehicles
A-1
Exhibit B - Form of 2012-1 SUBI Certificate
B-1




 
ii 

--------------------------------------------------------------------------------

 

This 2012-1 Vehicle Trust Supplement, dated as of April 26, 2012, is between BMW
Manufacturing L.P., an Indiana limited partnership, as grantor and initial
beneficiary (in such capacities, the “Grantor” and the “UTI Beneficiary”,
respectively) and BNY Mellon Trust of Delaware, formerly known as The Bank of
New York (Delaware), a Delaware banking association, as trustee (in such
capacity, the “Vehicle Trustee”).
 
RECITALS
 
WHEREAS, pursuant to that certain trust agreement, dated as of August 30, 1995,
as amended and restated as of September 27, 1996, as further amended as of May
25, 2000 and December 1, 2006 (the “Vehicle Trust Agreement”), among the parties
hereto, Financial Services Vehicle Trust, a Delaware statutory trust (the
“Trust”), will take assignments and conveyances of and hold in trust various
Trust Assets (as such term is defined in the Vehicle Trust Agreement);
 
WHEREAS, BMW Financial Services NA, LLC, a Delaware limited liability company
(“BMW FS”), as servicer (in such capacity, the “Servicer”), and the Trust have
entered into that certain servicing agreement, dated as of August 30, 1995 (the
“Basic Servicing Agreement”), which provides for, among other things, the
servicing of the Trust Assets by the Servicer;
 
WHEREAS, pursuant to the Vehicle Trust Agreement, from time to time the Vehicle
Trustee, on behalf of the Trust and at the direction of the UTI Beneficiary,
will cause the Servicer pursuant to the Servicing Supplement to identify,
allocate and segregate on the books and records of the Trust certain Trust
Assets and create and issue one or more special units of beneficial interest
(each, a “SUBI”), the beneficiaries of which generally will be entitled to the
net cash flows arising from such Trust Assets;
 
WHEREAS, the parties hereto desire to supplement the Vehicle Trust Agreement (as
so supplemented by this Supplement, the “SUBI Trust Agreement”) to create one
SUBI (the “2012-1 SUBI”);
 
WHEREAS, the parties hereto desire to identify and allocate to the 2012-1 SUBI a
separate portfolio of Trust Assets consisting of leases (the “2012-1 Leases”),
the vehicles which are leased under the 2012-1 Leases (the “2012-1 Vehicles”)
and certain other related assets; and
 
WHEREAS, the parties hereto also desire to issue one certificate evidencing a
beneficial interest in the 2012-1 SUBI (the “2012-1 SUBI Certificate”).
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE I - DEFINITIONS
 
1.1  Definitions.  Capitalized terms used herein that are not otherwise defined
shall have the meanings ascribed thereto in the Vehicle Trust Agreement, the
Servicing Agreement or the Indenture, as the case may be.  Whenever used herein,
unless the context otherwise requires, the following words and phrases shall
have the following meanings:
 
“2012-1 Leases” has the meaning set forth in Section 2.1(a).
 
“2012-1 SUBI” has the meaning set forth in the Recitals.
 
“2012-1 SUBI Account” means the 2012-1 SUBI Collection Account and any other
trust account established with respect to the 2012-1 SUBI.
 
“2012-1 SUBI Assets” has the meaning set forth in Section 2.1(a).
 
“2012-1 SUBI Certificate” has the meaning set forth in the Recitals.
 
“2012-1 SUBI Collection Account” means the trust account established pursuant to
Section 3.1(a).
 
“2012-1 SUBI Portfolio” means the portfolio of assets of the 2012-1 SUBI,
including the 2012-1 Leases and 2012-1 Vehicles.
 
“2012-1 Vehicles” has the meaning set forth in Section 2.1(a).
 
“ALG Residual Value” means the residual value of the vehicle set forth as the
ALG Residual Value in the Lease schedule attached as Exhibit A hereto, which
shall be the lesser of (i) the ALG residual values of the 2012-1 Vehicles at the
scheduled termination of the related 2012-1 Leases at the time the
related 2012-1 Lease was signed and (ii) the ALG residual values of the 2012-1
Vehicles at the scheduled termination of the related 2012-1 Leases provided by
ALG in February 2012.
 
“Back-up Security Agreement” means that certain back-up security agreement,
dated as of April 26, 2012, among the Vehicle Trust, the UTI Beneficiary, the
Transferor, the Issuer and the Indenture Trustee, as amended or supplemented
from time to time.
 
“Bank” means BNY Mellon Trust of Delaware, formerly known as The Bank of New
York (Delaware).
 
“Basic Documents” means the Vehicle Trust Agreement, the Basic Servicing
Agreement, this Supplement, the Servicing Supplement, the SUBI Certificate
Transfer Agreement, the Trust Agreement, the Indenture, the Issuer SUBI
Certificate Transfer Agreement, the Control Agreement, the Back-up Security
Agreement, the Issuer Administration Agreement, the Underwriting Agreement, the
2012-1 SUBI Certificate and the Securities, as the same may be amended,
supplemented or modified from time to
 

 
2

--------------------------------------------------------------------------------

 

time (but in each case only to the extent that any such amendment, supplement or
modification relates to the 2012-1 SUBI or the 2012-1 SUBI Assets).
 
“Basic Servicing Agreement” has the meaning set forth in the Recitals.
 
“Certificate Distribution Account” has the meaning set forth in the Trust
Agreement.
 
“Certificateholder” means, as of any date, the Person in whose name the Trust
Certificate is registered.
 
“Closing Date” means April 26, 2012.
 
“Contract Residual Value” means the residual value of a 2012-1 Vehicle set forth
in the related 2012-1 Lease.
 
“Control Agreement” has the meaning set forth in the Trust Agreement.
 
“Cutoff Date” means the close of business on February 29, 2012.
 
“Deposit Date” means, with respect to a Collection Period, the Business Day
preceding the related Payment Date.
 
“Eligible Lease” means a Lease that has been validly assigned to the Trust by a
BMW Center as of the Closing Date and for which the related 2012-1 Vehicle is
one which the Trust or the Vehicle Trustee on behalf of the Trust shall have
good and marketable title as of the Closing Date.
 
“Fitch” means Fitch, Inc.
 
“Holder” means the holder from time to time of a SUBI Certificate.
 
“Indenture” means that certain indenture, dated as of April 26, 2012, between
the Indenture Trustee and the Issuer, as amended or supplemented from time to
time.
 
“Indenture Trustee” means U.S. Bank National Association, a national banking
association, in its capacity as trustee under the Indenture.
 
“Issuer” means the BMW Vehicle Lease Trust 2012-1, a Delaware statutory trust.
 
“Issuer SUBI Certificate Transfer Agreement” means that certain issuer SUBI
certificate transfer agreement, dated as of April 26, 2012, between the
Transferor and the Issuer, as amended or supplemented from time to time.
 
“Maturity Date” has the meaning set forth in the Servicing Supplement.
 
“Moody’s” means Moody’s Investors Service, Inc.
 

 
3

--------------------------------------------------------------------------------

 

“Note” has the meaning set forth in the Indenture.
 
“Note Distribution Account” has the meaning set forth in the Indenture.
 
“Other SUBI” means any SUBI other than the 2012-1 SUBI.
 
“Other SUBI Portfolio” means any SUBI Portfolio other than the 2012-1 SUBI
Portfolio.
 
“Outstanding Amount” has the meaning set forth in the Indenture.
 
“Owner Trustee” means Wilmington Trust, National Association, a national banking
association, as trustee of the Issuer, or any successor thereto in such
capacity.
 
“Payment Date” means the 20th day of each month or if not a Business Day, the
next succeeding Business Day, commencing with the first Payment Date on
May 21, 2012.
 
“Payment Date Certificate” has the meaning set forth in the Indenture.
 
“Payment Date Advance Reimbursement” has the meaning set forth in the Servicing
Supplement.
 
“Permitted Investments” has the meaning set forth in the Indenture.
 
“Rating Agency” means, with respect to the 2012-1 SUBI, each of Fitch and
Moody’s.
 
“Registered Pledgee” means, with respect to the 2012-1 SUBI Certificate, the
Person listed in the registration books maintained by the Vehicle Trustee as the
registered pledgee of the 2012-1 SUBI Certificate.
 
“Required Deposit Rating” means, with respect to a depository institution or
trust company, either (a) the short-term unsecured debt obligations of such
entity are rated in the highest short-term rating category by each Rating
Agency, (b) such entity is a depository institution or trust company having a
long-term unsecured debt rating acceptable to each Rating Agency and corporate
trust powers or (c) the related trust account is maintained in the corporate
trust department of the Indenture Trustee.
 
“Related Beneficiary” means BMW Auto Leasing LLC, and any successor thereto.
 
“Reserve Fund” has the meaning set forth in the Trust Agreement.
 
“Sales Proceeds” has the meaning set forth in the Servicing Supplement.
 
“Securities” means the Notes and the Trust Certificates.
 

 
4

--------------------------------------------------------------------------------

 

“Securitization Value” has the meaning set forth in the Servicing Supplement.
 
“Securityholder” means a registered holder of a Note or a Trust Certificate.
 
“Servicing Agreement” means the Basic Servicing Agreement as supplemented by the
Servicing Supplement, as amended or supplemented from time to time.
 
“Series Vehicle Trustee” has the meaning set forth in Section 2.1(d).
 
“Servicing Fee” has the meaning set forth in the Servicing Supplement.
 
“Servicing Supplement” means that certain 2012-1 servicing supplement to the
Basic Servicing Agreement, dated as of April 26, 2012, among the parties to the
Basic Servicing Agreement.
 
“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
C. Section 3801 et seq, as the same may be amended from time to time.
 
“SUBI” has the meaning set forth in the Recitals.
 
“SUBI Certificate Transfer Agreement” means that certain SUBI certificate
transfer agreement, dated as of April 26, 2012, between BMW Manufacturing L.P.
and the Transferor, as amended or supplemented from time to time.
 
“SUBI Collections” has the meaning set forth in the Servicing Agreement.
 
“SUBI Collection Account” means a trust account established by the Servicer on
behalf of the Vehicle Trustee for the benefit of the holders of interests in the
SUBI, into which collections on or in respect of the 2012-1 Leases and the
related 2012-1 Vehicles will generally be deposited.
 
“SUBI Trust Agreement” has the meaning set forth in the Recitals.
 
“Supplement” means this 2012-1 vehicle trust supplement to the Vehicle Trust
Agreement, as amended or supplemented from time to time.
 
“Transferor” means BMW Auto Leasing LLC, a Delaware limited partnership, and its
successors.
 
“Trust” has the meaning set forth in the Recitals.
 
“Trust Agreement” means that certain trust agreement, as amended and restated as
of April 26, 2012, between the Owner Trustee and the Transferor.
 
“Trust Certificate” has the meaning set forth in the Trust Agreement.
 
“Trust Certificateholder” has the meaning set forth in the Trust Agreement.
 

 
5

--------------------------------------------------------------------------------

 

“Trust Estate” has the meaning set forth in the Indenture.
 
“Underwriting Agreement” means that certain agreement dated as of
April 18, 2012, among the Transferor, BMW FS and J.P. Morgan Securities LLC, as
representative of the several underwriters named therein.
 
“UTI Beneficiary” has the meaning set forth in the Recitals.
 
“Vehicle Trust Agreement” has the meaning set forth in the Recitals.
 
“Vehicle Trustee” has the meaning set forth in the Recitals.
 
1.2   Interpretive Provisions.  For all purposes of this Supplement, except as
otherwise expressly provided or unless the context otherwise requires, (i) terms
used herein include, as appropriate, all genders and the plural as well as the
singular, (ii) references to this Supplement include all Exhibits hereto,
(iii) references to words such as “herein”, “hereof” and the like shall refer to
this Supplement as a whole and not to any particular part, Article or Section
herein, (iv) references to an Article or Section such as “Article Two” or
“Section 2.1” shall refer to the applicable Article or Section of this
Supplement, (v) the term “include” and all variations thereof shall mean
“include without limitation,” and (vi) the term “proceeds” shall have the
meaning ascribed to such term in the UCC.
 
ARTICLE II - CREATION OF THE 2012-1 SUBI
 
2.1   Creation of 2012-1 SUBI Assets and the 2012-1 SUBI.
 
(a) Pursuant to Section 5.2(a) of the Vehicle Trust Agreement, the UTI
Beneficiary hereby directs the Vehicle Trustee to cause the Servicer pursuant to
the Servicing Supplement to identify, allocate and segregate or to cause to be
identified, allocated and segregated to the 2012-1 SUBI on the books and records
of the Trust a separate portfolio of Trust Assets consisting of Eligible Leases
meeting the requirements set forth in Section 2.15 of the Servicing Supplement,
the related Leased Vehicles and other associated Trust Assets owned by the Trust
and not allocated to any SUBI or reserved for allocation to any Other SUBI (or
acquired by the Trust but not yet allocated to, or reserved for allocation to
any specific portfolio).  Such Trust Assets (the “2012-1 SUBI Assets”) shall be
accounted for and held in trust independently from all other Trust Assets within
the Trust.  Based upon their identification and allocation by the Servicer
pursuant to the Servicing Supplement, the Vehicle Trustee hereby identifies and
allocates as 2012-1 SUBI Assets the Leases more particularly described on
Exhibit A hereto (the “2012-1 Leases”), the Vehicles more particularly described
on Exhibit A hereto (the “2012-1 Vehicles”) and the related Trust Assets
described above, each such 2012-1 SUBI Asset to be identified on the books and
accounts of the Trust as being allocated to the 2012-1 SUBI and to be held for
the benefit of the Holder of the 2012-1 SUBI Certificate.
 
(b) [Reserved].
 

 
6

--------------------------------------------------------------------------------

 

(c) Pursuant to Section 5.2(a) of the Vehicle Trust Agreement, the Vehicle
Trustee hereby creates one separate portfolio of SUBI Assets which shall be
known as the “2012-1 SUBI”.  The 2012-1 SUBI shall represent a special unit of
beneficial interest solely in the 2012-1 SUBI Assets.  Exhibit A shall set forth
as to each 2012-1 Lease or 2012-1 Vehicle, as the case may be, the (i) vehicle
identification number, (ii) date of origination, (iii) ALG Residual Value,
(iv) Contract Residual Value, (v) the Securitization Value as of the Cutoff
Date, (vi) Monthly Payment and (viii) number of months remaining from the Cutoff
Date to the month in which the Maturity Date occurs.
 
(d) The Vehicle Trustee accepts the appointment pursuant to Section 7.6(d) of
the Vehicle Trust Agreement and Section 3806(b)(2) of the Statutory Trust Act
and agrees to act as a trustee (the “Series Vehicle Trustee”) of the 2012-1 SUBI
Assets for the benefit of the UTI Beneficiary and the Issuer under the trust
created by this Supplement as a separate beneficial owner of the 2012-1 SUBI,
subject to the terms and conditions of the Vehicle Trust Agreement and this
Supplement.  The Vehicle Trustee shall be treated and shall have the same rights
and obligations in respect of the 2012-1 SUBI Assets as does the Vehicle Trustee
under the Vehicle Trust Agreement in respect of the Trust Assets.  In
furtherance thereof, the provisions of Sections 6.2, 6.3, 6.4, 6.5, 6.6, 7.3,
7.4, 7.5, 7.6 and 7.8 of the Vehicle Trust Agreement are hereby incorporated
herein by reference thereto; provided, however, that all references to the
Beneficiary shall be deemed to reference the UTI Beneficiary, except that all
references to the Beneficiary in Section 6.4(b) and Section 6.4(c) shall be
deemed to reference the Registered Pledgee, all references to Trust Assets shall
be deemed to reference the 2012-1 SUBI Assets and all references to the Vehicle
Trust shall, for the avoidance of doubt, be deemed to refer to the Vehicle Trust
with respect to the 2012-1 SUBI; and provided, further, that such provisions of
the Vehicle Trust Agreement shall be construed by the parties hereto in a manner
that gives effect to the intent thereof within the context of the related
applicable provisions hereof.  Notwithstanding anything to the contrary
contained herein or in the Vehicle Trust Agreement, including without
limitation, Sections 6.5, 7.8 and 8.1 of the Vehicle Trust Agreement, the fees,
expenses, and indemnification owed to the Vehicle Trustee pursuant to the
Vehicle Trust Agreement shall be paid by the Servicer and no recourse may be had
to the 2012-1 SUBI Assets for any such amounts.
 
(e) The Trust is hereby authorized to enter into and perform its obligations
under the Basic Documents to which it is a party and the Vehicle Trustee is
hereby authorized to execute and deliver such Basic Documents on behalf of the
Trust.
 
(f) The foregoing complies with Section 5.2 of the Vehicle Trust Agreement.
 
2.2   Transfer of 2012-1 SUBI Interests.  Interests in the 2012-1 SUBI may not
be transferred or assigned by the UTI Beneficiary, and any such purported
transfer or assignment shall be deemed null, void and of no effect; provided,
however, that the 2012-1 SUBI Certificate and the interests in the 2012-1 SUBI
represented thereby may be (i) sold to the Transferor pursuant to the SUBI
Certificate Transfer Agreement, (ii) sold,
 

 
7

--------------------------------------------------------------------------------

 

transferred and assigned by the Transferor absolutely, or a security interest
therein granted, to the Issuer and (iii) pledged by the Issuer to the Indenture
Trustee.  Each such transfer shall be registrable upon surrender of the 2012-1
SUBI Certificate to be transferred for registration of the transfer at the
corporate trust office of the Vehicle Trustee or of any successor Vehicle
Trustee, accompanied by a written instrument of transfer in form satisfactory to
the Vehicle Trustee or such successor duly executed by the Holder thereof or
such Holder’s attorney duly authorized in writing, and thereupon a new 2012-1
SUBI Certificate of a like aggregate fractional undivided interest will be
issued to the designated permitted transferee.
 
2.3   Issuance and Form of 2012-1 SUBI Certificate.
 
The 2012-1 SUBI shall be represented by the 2012-1 SUBI Certificate which shall
represent a beneficial interest in the 2012-1 SUBI and the 2012-1 SUBI Assets,
as further set forth herein.  The 2012-1 SUBI Certificate shall be substantially
in the form of Exhibit B attached hereto, with such appropriate insertions,
omissions, substitutions and other variations as are required by this Supplement
and may have such letters, numbers or other marks of identification and such
legends and endorsements placed thereon as may, consistently herewith and with
the Vehicle Trust Agreement, be directed by the UTI Beneficiary.  Any portion of
the 2012-1 SUBI Certificate may be set forth on the reverse thereof, in which
case the following reference to the portion of the text on the reverse shall be
inserted on the face thereof, in relative proximity to and prior to the
signature of the Vehicle Trustee executing such 2012-1 SUBI Certificate:
 
Reference is hereby made to the further provisions of this certificate set forth
on the reverse hereof, which provisions shall for all purposes have the same
effect as if set forth at this place.
 
The 2012-1 SUBI Certificate shall be printed, typewritten, photocopied or may be
produced in any other manner as may, consistently herewith and with the Vehicle
Trust Agreement, be determined by the UTI Beneficiary.  The 2012-1 SUBI
Certificate and the interest in the 2012-1 SUBI evidenced thereby shall
constitute a “security” within the meaning of Section 8-102(a)(15) of the UCC
and a “certificated security” within the meaning of Section 8-102(a)(4) of the
UCC.
 
On the Closing Date, pursuant to Section 4.1 hereof, the Indenture Trustee
shall, and thereafter for so long as the lien of the Indenture is in place, be
registered as the Registered Pledgee of the 2012-1 SUBI Certificate held by the
Issuer and pledged as part of the Trust Estate to secure the Issuer’s
obligations under the Indenture.  Notwithstanding the foregoing, the Issuer
shall be entitled to exercise any and all rights or powers of a Holder
hereunder, in the absence of an Indenture Default (as defined in the Indenture)
under the Indenture.
 
As required by Section 5.2(b) of the Vehicle Trust Agreement, the 2012-1 SUBI
Certificate shall contain an express written waiver of any claim by any Holder
to any proceeds or assets of the Vehicle Trustee and to all of the Trust Assets,
including the UTI
 

 
8

--------------------------------------------------------------------------------

 

Assets, other than those from time to time included within the 2012-1 SUBI
Portfolio as 2012-1 SUBI Assets and those proceeds or assets derived from or
earned by such 2012-1 SUBI Assets.
 
2.4   Actions and Filings.  The UTI Beneficiary and the Vehicle Trustee at the
written direction and expense of the Servicer, shall undertake all future
actions and activities as may be deemed reasonably necessary by the Servicer
pursuant to the Servicing Agreement to perfect (or evidence) and confirm the
initial creation of and allocation of Trust Assets to the 2012-1 SUBI, including
without limitation preparing UCC financing statements to be filed by the
Servicer and executing and delivering all related filings, documents or writings
as may be deemed reasonably necessary by the Servicer hereunder or under any
other Basic Document.  The UTI Beneficiary hereby irrevocably makes and appoints
each of the Vehicle Trustee and the Servicer, and any of their respective
officers, employees or agents, as the true and lawful attorney-in-fact of the
UTI Beneficiary (which appointment is coupled with an interest and is
irrevocable) with power to sign on behalf of the UTI Beneficiary any financing
statements, continuation statements, security agreements, mortgages,
assignments, affidavits, letters of authority, notices or similar documents
necessary or appropriate to be executed or filed pursuant to this Section.
 
2.5   Termination of the 2012-1 SUBI.
 
(a) In connection with any purchase by the Servicer of the corpus of the Issuer
pursuant to Section 2.19 of the Servicing Supplement, the succession of the
Servicer to the interest in the 2012-1 SUBI represented by the 2012-1 SUBI
Certificate, should all of the interest in the 2012-1 SUBI thereafter be held by
the holder or holders of the UTI Certificates, whether by transfer, sale or
otherwise, then upon the direction of such holders, the 2012-1 SUBI shall be
terminated, the 2012-1 SUBI Certificate shall be returned to the Vehicle Trustee
and canceled and the Servicer shall reallocate all 2012-1 SUBI Assets to the
UTI.
 
(b) Pursuant to the Indenture, upon the sale of the Trust Estate pursuant to
Section 5.04 of the Indenture, the Indenture Trustee may direct the Issuer
promptly to sell the Trust Estate, including the 2012-1 SUBI Assets (other than
amounts on deposit in the Distribution Accounts), in a commercially reasonable
manner and on commercially reasonable terms.  In connection with any such sale,
or the sale of the Trust Estate pursuant to Section 5.04 of the Indenture, the
2012-1 SUBI Assets shall be distributed out of the Vehicle Trust at the
direction of the Owner Trustee or the Indenture Trustee, as applicable, and the
purchaser shall take delivery of such 2012-1 SUBI Assets.  The Vehicle Trustee
and the other parties hereto shall reasonably cooperate with the Owner Trustee
or the Indenture Trustee, as applicable, to cause the related 2012-1 Vehicles to
be retitled as directed by the purchaser.  Following such sale, this Supplement
shall terminate and the 2012-1 SUBI shall be terminated; provided however such
termination shall affect the Vehicle Trust only insofar as such termination
relates to the 2012-1 SUBI.  Such termination shall not entitle the legal
representatives of the 2012-1 SUBI or any Holder of the 2012-1 SUBI Certificate
to take any action for a partition or
 

 
9

--------------------------------------------------------------------------------

 

winding up of the Trust or any Trust Assets except with respect to the 2012-1
SUBI Assets and the rights, obligations and liabilities of the parties hereto
shall not otherwise be affected.  Promptly after the occurrence of any
bankruptcy, insolvency or termination proceeding with respect to the Issuer, the
Issuer shall give the Indenture Trustee, the Owner Trustee and the Vehicle
Trustee written notice of such event, and, with respect to the Rating Agencies,
shall make such written notice available to each Rating Agency.  Pursuant to the
Indenture, the proceeds of a sale of the 2012-1 SUBI Assets shall be distributed
by the Indenture Trustee, as set forth in Section 5.04 of the Indenture.
 
2.6   Representations and Warranties of Vehicle Trustee.  The Vehicle Trustee
hereby reaffirms, as of the date hereof, the representations, warranties and
covenants set forth in Section 7.7 of the Vehicle Trust Agreement, on which the
Grantors and UTI Beneficiary, each of their permitted assignees and pledgees and
each Registered Pledgee and Holder or Related Beneficiary of the 2012-1 SUBI
Certificate (and beneficial owner of any portion thereof, including the Issuer
and the Trust Certificateholders) may rely; provided, however, that in lieu of
the representations set forth in Section 7.7(e) of the Vehicle Trust
Agreement,  the Vehicle Trustee represents, warrants and covenants that the
office where the Bank keeps its records concerning the transactions contemplated
hereby is located at 100 White Clay Center, Suite 102, P.O. Box 6995, Newark,
Delaware 19711.  For purposes of this Section, any reference in Section 7.7 of
the Vehicle Trust Agreement to the Vehicle Trust Agreement shall be deemed to
constitute references to the SUBI Trust Agreement.
 
2.7   Duties and Powers of Vehicle Trustee.  The Vehicle Trustee undertakes to
perform such duties (and only such duties), take such actions (and only such
actions) and refrain from taking such actions (and only such actions), as are
expressly specified in this Supplement and the Vehicle Trust Agreement, or upon
receipt of indemnity satisfactory to it for its fees and expenses, as may be
directed, solely and exclusively, by the UTI Beneficiary in a manner, as
evidenced by an opinion of counsel delivered to the Vehicle Trustee, not
contrary to the terms of this Supplement or the other Basic Documents.
 
ARTICLE III - 2012-1 SUBI ACCOUNTS
 
3.1   2012-1 SUBI Collection Account.
 
(a) With respect to the 2012-1 SUBI, pursuant to the Servicing Supplement, the
Servicer shall establish, and pursuant to the Indenture, the Indenture Trustee
shall maintain, in the name of the Trust, for the exclusive benefit of the
holders of interests in the 2012-1 SUBI, the 2012-1 SUBI Collection Account,
which account shall constitute a SUBI Collection Account.  The 2012-1 SUBI
Collection Account initially shall be established with the corporate trust
department of U.S. Bank National Association, as Indenture Trustee.  If the
2012-1 SUBI Collection Account is no longer maintained in the corporate trust
department of the Indenture Trustee, and the Indenture Trustee at any time does
not have the ratings specified in either clause (a) or (b) of the definition of
“Required Deposit Rating,” the Servicer shall, with the assistance of the
Indenture Trustee, as necessary, cause the 2012-1 SUBI Collection Account to be
moved
 

 
10

--------------------------------------------------------------------------------

 

to an eligible institution having the ratings specified in either clause (a) or
(b) of the definition of  “Required Deposit Rating”.  The 2012-1 SUBI Collection
Account shall relate solely to the 2012-1 SUBI and the 2012-1 SUBI Assets, and
funds therein shall not be commingled with any other monies, except as otherwise
provided for in or contemplated by the SUBI Trust Agreement or in the Servicing
Agreement.  All deposits into the 2012-1 SUBI Collection Account shall be made
as described in Section 2.2 of the Servicing Agreement.
 
(b) Pursuant to the Indenture, on each Deposit Date and Payment Date, pursuant
to the instructions from the Servicer, the Indenture Trustee shall make such
deposits to and withdrawals from the 2012-1 SUBI Collection Account as set forth
in the Servicing Supplement and the Indenture.
 
(c) Any transfer of funds to a Holder of the 2012-1 SUBI Certificate shall be
made as directed pursuant to the Basic Documents.
 
3.2   Reserve Fund.  Pursuant to Section 5.01 of the Trust Agreement, the
Transferor shall establish and the Indenture Trustee shall maintain the Reserve
Fund (a) with the Indenture Trustee, until the Outstanding Amount is reduced to
zero, and (b) thereafter with the Owner Trustee.  Deposits and withdrawals from
the Reserve Fund shall be made as directed pursuant to the Basic Documents,
including Section 8.04(b) of the Indenture.  Pursuant to the Indenture, the
Reserve Fund shall be under the sole dominion and control of the Indenture
Trustee.
 
3.3   Investment of Monies in 2012-1 SUBI Collection Account.  Pursuant to the
Indenture, all amounts held in the 2012-1 SUBI Collection Account shall be
invested by the Indenture Trustee until the Deposit Date, at the written
direction of the Servicer, in Permitted Investments.  Any investment earnings on
the 2012-1 SUBI Collection Account will be taxable to the holder of the Trust
Certificate.  On each Deposit Date, the Trust shall deposit all net income or
other gain from the foregoing investments in respect of the related Collection
Period into the 2012-1 SUBI Collection Account.  In the absence of such written
investment direction, any amounts on deposit shall remain uninvested.
 
ARTICLE IV -  2012-1 SUBI PLEDGE
 
4.1   Registration of 2012-1 SUBI Pledge.
 
The parties hereto hereby acknowledge the Issuer’s pledge, assignment, and grant
to the Indenture Trustee, for the benefit of the holders of the Notes, under the
Indenture of a security interest in the 2012-1 SUBI Certificate together with
all rights appurtenant thereto and proceeds thereof, to secure the Notes. The
Vehicle Trustee hereby acknowledges such pledge, assignment, and grant of
security interest, and the Vehicle Trustee agrees to cause the Indenture Trustee
to be listed in the Certificate Register as the Registered Pledgee of the 2012-1
SUBI Certificate. The Issuer has caused the Vehicle Trustee to deliver the
2012-1 SUBI Certificate to the Indenture Trustee, as Registered
 

 
11

--------------------------------------------------------------------------------

 

Pledgee, who shall have the rights with respect thereto described herein and in
the Indenture.
 


ARTICLE V -  MISCELLANEOUS PROVISIONS
 
5.1   Amendment.
 
(a) Subject to any applicable provisions of the Vehicle Trust Agreement, this
Supplement (and, accordingly, the Vehicle Trust Agreement as it relates to the
2012-1 SUBI) may be amended by the parties hereto:
 
(i) without the consent of the Holders; provided, that any such action will not,
in the good faith judgment of the parties hereto, materially and adversely
affect the interest of any Holder; and
 
(ii) from time to time (including to change the manner in which the Reserve Fund
is funded or to eliminate the Reserve Fund, or to change the remittance schedule
for depositing SUBI Collections and other amounts into the 2012-1 SUBI
Collection Account) upon receipt of the consent of the Noteholders holding at
least a majority of the aggregate principal balance of the Notes and, to the
extent affected thereby, the consent of Certificateholders holding at least a
majority of the aggregate principal balance of the Certificates, for the purpose
of adding any provision to, or changing in any manner the rights of the Notes or
Certificates, provided however, that to the extent that any such amendment
materially affects the UTI or any Other SUBI, the 2012-1 SUBI Certificate or the
2012-1 SUBI Assets, such amendment shall require the consent of at least a
majority of the Holders affected thereby; in addition, to the extent that
(A) such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections or payments in respect of the
2012-1 SUBI or the 2012-1 SUBI Certificate or distributions required to be made
on any Securities or (B) reduce the percentage of the aggregate principal amount
of Securities required to consent to any such amendment, any such amendment
shall require the consent of all the Holders or holders of 100% of all
outstanding Securities, as the case may be.
 
(b) An Opinion of Counsel is required to be delivered to the Vehicle Trustee to
the effect that after such amendment, for federal income tax purposes, the Trust
will not be treated as an association (or a publicly traded partnership) taxable
as a corporation.
 
(c) Any amendment to this Supplement shall amend the Vehicle Trust Agreement
only insofar as such amendment relates to the 2012-1 SUBI.
 
(d) Any amendment to this Supplement shall be deemed not to materially and
adversely affect the interests of any holder of Notes, if the Rating Agency
Condition is satisfied.
 

 
12

--------------------------------------------------------------------------------

 

(e) The Vehicle Trustee may, but shall not be obligated to, enter into any such
amendment which adversely affects its rights, duties or immunities, under the
SUBI Trust Agreement or otherwise.  Prior to executing any amendment to this
Supplement, the Vehicle Trustee shall be entitled to receive and rely upon an
Opinion of Counsel as contemplated by Section 10.1 of the Vehicle Trust
Agreement.
 
Any amendment of the Vehicle Trust Agreement entered into after the execution of
this Supplement shall be ineffective as to the 2012-1 SUBI and the rights,
obligations, estates and entitlements of the 2012-1 SUBI Portfolio created
thereby and each beneficiary of the 2012-1 SUBI, and each party to this
Supplement, and the 2012-1 SUBI shall continue in effect in all respects as
though such amendment to the Vehicle Trust Agreement had not been executed
(including any amendment to Section 10.1(b) thereof) unless such amendment has
been approved in writing by any Registered Pledgee (who will be considered to be
the Indenture Trustee, acting at the direction of a majority of the Noteholders
or such other percentage of holders of the Notes specified in the Indenture as
required to consent to a particular amendment or supplement), and otherwise by
the Holder of the 2012-1 SUBI Certificate.  The Indenture Trustee shall be
notified promptly of any amendments to this Supplement.
 
5.2   Governing Law.  This Supplement shall be created under and governed by and
construed under the internal laws of the State of Delaware, without regard to
any otherwise applicable principles of conflict of laws.
 
5.3   Notices.  The notice provisions of Section 10.3 of the Vehicle Trust
Agreement shall apply equally to this Supplement.  A copy of each notice or
other writing required to be delivered to the Vehicle Trustee pursuant to the
SUBI Trust Agreement also shall be delivered to the Owner Trustee at Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890, Attention:
Corporate Capital Markets; and to the Servicer at 300 Chestnut Ridge Road,
Woodcliff Lake, New Jersey 07677 (telecopier no. (201) 307-9286),
Attention:  General Counsel.
 
5.4   Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Supplement (including any amendment
hereto) shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Supplement, as the same may
be amended, and shall in no way affect the validity or enforceability of the
other provisions of the SUBI Trust Agreement or of the 2012-1 SUBI Certificate
or the rights of the Holders or Registered Pledgees thereof.  To the extent
permitted by applicable law, the parties hereto waive any provision of law that
renders any covenant, agreement, provision or term of this Supplement, as the
same may be amended, invalid or unenforceable in any respect.
 
5.5   Effect of Supplement on Vehicle Trust Agreement.
 
(a) Except as otherwise specifically provided herein or unless the context
otherwise requires, (i) the parties hereto shall continue to be bound by all
 

 
13

--------------------------------------------------------------------------------

 

provisions of the Vehicle Trust Agreement and (ii) the provisions set forth
herein shall operate either as additions to or modifications of the extant
obligations of the parties under the Vehicle Trust Agreement, as the context may
require.  In the event of any conflict between this Supplement and the Vehicle
Trust Agreement in respect of the 2012-1 SUBI, the provisions of this Supplement
shall prevail.
 
(b) For purposes of determining the obligations of the parties hereto under this
Supplement with respect to the 2012-1 SUBI, except as otherwise indicated by the
context, general references in the Vehicle Trust Agreement to (i) a SUBI Account
shall be deemed to refer more specifically to a 2012-1 SUBI Account, (ii) the
SUBI shall be deemed to refer more specifically to the 2012-1 SUBI, (iii) a SUBI
Collection Account shall be deemed to refer more specifically to the 2012-1 SUBI
Collection Account, (iv) a SUBI Asset shall be deemed to refer more specifically
to a 2012-1 SUBI Asset, (v) a SUBI Supplement shall be deemed to refer more
specifically to this Supplement and (vi) a Servicing Supplement shall be deemed
to refer more specifically to the Servicing Supplement.
 
(c) Notwithstanding the foregoing, Section 5.6 of the Vehicle Trust Agreement
shall not be applicable in connection with this Supplement.
 
5.6   No Petition.  Each of the parties hereto and each Holder of, or each
Registered Pledgee of, by acceptance of the 2012-1 SUBI Certificate, or in the
case of the Registered Pledgee, by acceptance of the pledge of such 2012-1 SUBI
Certificate, hereby covenant and agree that prior to the date that is one year
and one day after the date upon which all obligations and payments under the
Securitized Financing have been paid in full, they will not (and, to the fullest
extent permitted by applicable law, the Indenture Trustee shall not have the
power to) institute against, or join any Person in instituting against any
Holder, any Registered Pledgee, the UTI Beneficiary (and the general partner of
the UTI Beneficiary that is a partnership, or the managing member of the UTI
Beneficiary that is a limited liability company), the Vehicle Trustee, the
Trust, any Special Purpose Affiliate (and the general partner of any Special
Purpose Affiliate that is a partnership, or the managing member of any Special
Purpose Entity that is a limited liability company) that holds a beneficial
interest in the Trust, the Issuer, the Indenture Trustee, the Transferor or any
Affiliate or beneficiary of the same, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other proceedings under any
United States federal or state bankruptcy or similar law.  This Section shall
survive the complete or partial termination of the SUBI Trust Agreement, the
resignation or removal of the Vehicle Trustee under the SUBI Trust Agreement and
the complete or partial resignation or removal of the Servicer.
 
5.7   Prohibited Directions.  As provided by Section 5.2(d) of the Vehicle Trust
Agreement, neither the UTI Beneficiary nor the holder of the 2012-1 SUBI
Certificate shall direct the Vehicle Trustee (i) to take any action that would
cause the 2012-1 SUBI Portfolio to be substantively consolidated into any Other
SUBI Portfolio such that it will have its separate existence disregarded in the
event of a bankruptcy of the UTI Beneficiary, the Trust, or an Other SUBI or the
UTI, (ii) to commingle any of the assets
 

 
14

--------------------------------------------------------------------------------

 

of the 2012-1 SUBI Portfolio with the assets of any Other SUBI Portfolio or the
UTI Portfolio, (iii) to maintain the corporate, financial and accounting books
and records and statements of the 2012-1 SUBI Portfolio, if any, in a manner
such that they cannot be separated from those of any Other SUBI Portfolio or the
UTI Portfolio, (iv) to take any action that would cause (a) the funds and other
assets of the 2012-1 SUBI Portfolio, if any, not to be identifiable on the bank
accounts, corporate records and books of account, if any, of the 2012-1 SUBI
Portfolio and (b) the Trust to pay, other than from the assets of the 2012-1
SUBI Portfolio, any obligations or indebtedness of any kind incurred by the
2012-1 SUBI Portfolio and payable by the Trust pursuant to the SUBI Trust
Agreement, (v) to maintain the assets and liabilities of the 2012-1 SUBI
Portfolio so that they are not readily ascertainable from those of any Other
SUBI Portfolio or the UTI Portfolio and subject to segregation without requiring
substantial time or expense to effect and account for such segregated assets and
liabilities), (vi) file a voluntary petition as a debtor under the federal
bankruptcy code or any similar insolvency law or on behalf of the Trust or the
2012-1 SUBI Portfolio or (vii) to take any actions with respect to the 2012-1
SUBI Portfolio except in its capacity as the Vehicle Trustee or Series Vehicle
Trustee, as the case may be.  The Servicer shall have the right to take any
action on behalf of the Trust to enforce the foregoing provisions of this
Section 5.7 for the benefit of the Trust and of the Other SUBI Portfolios or the
UTI Portfolio.
 
5.8   Trust Termination.  Notwithstanding Section 9.1(b) of the Vehicle Trust
Agreement, the UTI Beneficiary shall not direct that the Trust dissolve prior to
payment in full of all amounts owed under the Vehicle Trust Agreement, the Trust
Agreement and the Indenture and under any Securitized Financing in connection
with an Other SUBI.
 
5.9   Third Party Beneficiaries.  The Holder and Registered Pledgee of the
2012-1 SUBI Certificate (including the Issuer and the Indenture Trustee), and
their respective successors, permitted assigns and pledgees are third-party
beneficiaries of the Vehicle Trust Agreement and this Supplement, insofar as
they apply to the 2012-1 SUBI.
 
5.10     Communications with Rating Agencies.   If the Vehicle Trustee shall
receive any written or oral communication from any Rating Agency (or any of
their respective officers, directors or employees) with respect to the
transactions contemplated hereby or under the Basic Documents or in any way
relating to the Notes, the Vehicle Trustee agrees to refrain from communicating
with such Rating Agency and to promptly (and, in any event, within one Business
Day) notify the Administrator of such communication.  The Vehicle Trustee agrees
to coordinate with the Administrator with respect to any communication to a
Rating Agency and further agrees that in no event shall the Vehicle Trustee
engage in any oral communication with respect to the transactions contemplated
hereby or under the Basic Documents or in any way relating to the Notes with any
Rating Agency (or any of their respective officers, directors or employees)
without the participation of the Administrator.
 
[SIGNATURE PAGE FOLLOWS]
 

 
  15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor and UTI Beneficiary, and the Vehicle Trustee
have caused this Supplement to be duly executed by their respective officers as
of the day and year first above written.
 
BMW MANUFACTURING L.P.,
  as Grantor and UTI Beneficiary
 
By:      BMW FACILITY PARTNERS, LLC,
as General Partner
 
 
By:               /s/ Joachim
Hensel                                                      
          Name:   Joachim Hensel
          Title:     President
 
By:              /s/ Ralf
Edelmann                                                      
          Name:   Ralf Edelmann
          Title:     Treasurer
 
 
BNY MELLON TRUST OF DELAWARE,
as Vehicle Trustee
 
 
By:     /s/ Kristine K. Gullo
Name:   Kristine K. Gullo
Title:     Vice President
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SCHEDULE OF 2012-1 LEASES AND 2012-1 VEHICLES
 
[Omitted.  Copies on file with the Servicer and the Owner Trustee.]
 

 
A-1 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF 2012-1 SUBI CERTIFICATE
 
FINANCIAL SERVICES VEHICLE TRUST
 
2012-1 SPECIAL UNIT OF BENEFICIAL INTEREST CERTIFICATE
 
No. R-___
 
evidencing a fractional undivided interest in all 2012-1 SUBI Assets (as defined
below).
 
This 2012-1 Special Unit of Beneficial Interest Certificate does not represent
an interest in or obligation of BMW Financial Services NA, LLC, BNY Mellon Trust
of Delaware or any of their respective affiliates, except to the extent
described below.
 
THIS CERTIFIES THAT ________________ is the registered owner of a nonassessable,
fully-paid, undivided interest in the 2012-1 SUBI Assets owned by Financial
Services Vehicle Trust (the “Trust”).
 
The Trust was created pursuant to a trust agreement, dated as of August 30,
1995, as amended, supplemented or restated from time to time (the “Vehicle Trust
Agreement”), among BMW Manufacturing L.P. (“BMW LP”), as grantor and initial
beneficiary (in such capacities, the “Grantor” and the “UTI Beneficiary”,
respectively), and BNY Mellon Trust of Delaware, formerly known as The Bank of
New York (Delaware), as trustee (the “Vehicle Trustee”).
 
This certificate is a duly authorized 2012-1 SUBI Certificate, and is issued
under and is subject to the terms, provisions and conditions of the Vehicle
Trust Agreement and the 2012-1 vehicle trust supplement thereto, dated as of
April 26, 2012 (the “2012-1 SUBI Supplement” and, together with the Vehicle
Trust Agreement, the “SUBI Trust Agreement”).  To the extent not otherwise
defined herein, capitalized terms used herein have the meanings assigned thereto
in the SUBI Trust Agreement.  By acceptance of this 2012-1 SUBI Certificate, the
Holder hereof assents to the terms and conditions of the SUBI Trust Agreement
and agrees to be bound thereby.  A summary of certain of the pertinent
provisions of the SUBI Trust Agreement is set forth below.
 
The assets of the Trust allocated to the 2012-1 SUBI will generally consist of
(i) cash capital, (ii) the 2012-1 Leases and (iii) the 2012-1 Vehicles and all
of the Trust’s rights thereunder, including the right to proceeds arising
therefrom or in connection therewith.
 
Under the Vehicle Trust Agreement, from time to time the UTI Beneficiary may
direct the Vehicle Trustee to issue to or upon the order of the UTI Beneficiary
one or
 

 
B-1 

--------------------------------------------------------------------------------

 

more certificates (each, a “SUBI Certificate”) representing a beneficial
interest in certain specified Vehicles, Leases and related Trust Assets (such
assets, the “SUBI Assets”).  Upon the issuance of the SUBI Certificates relating
to the SUBI Assets, the beneficial interest in the Trust and the Trust Assets
represented by the UTI shall be reduced by the amount of the Trust Assets
represented by such SUBI Certificates.  This certificate evidences an interest
in all 2012-1 SUBI Assets, was issued pursuant to the 2012-1 SUBI Supplement and
represents a beneficial interest in the 2012-1 SUBI Assets.
 
The UTI and the 2012-1 SUBI shall each constitute a separate series of the Trust
pursuant to Section 3806(b)(2) of the Statutory Trust Act for which separate and
distinct records shall be maintained.  The 2012-1 SUBI Certificate and the
interest in the 2012-1 SUBI represented thereby constitutes a “security” within
the meaning of Section 8-102(a)(15) of the UCC and a “certificated security”
within the meaning of Section 8-102(a)(4) of the UCC.
 
The 2012-1 SUBI Supplement may be amended by the parties thereto upon the terms
and subject to the conditions set forth in the 2012-1 SUBI Supplement.
 
The Holder, by acceptance of this 2012-1 SUBI Certificate, and any Registered
Pledgee, by acceptance of the pledge of this 2012-1 SUBI Certificate covenants
and agrees that prior to the date that is one year and one day after the date
upon which all obligations under each Securitized Financing have been paid in
full, it will not institute against, or join any other Person in instituting
against any Holder, any Registered Pledgee, the UTI Beneficiary (and the general
partner of the UTI Beneficiary that is a partnership, or the managing member of
the UTI Beneficiary that is a limited liability company), the Vehicle Trustee,
the Trust, any Special Purpose Affiliate (and the general partner of any Special
Purpose Affiliate that is a partnership, or the managing member of any Special
Purpose Entity that is a limited liability company) that holds a beneficial
interest in the Trust, the Issuer, the Indenture Trustee, the Transferor or any
Affiliate or beneficiary of the same, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceedings under any
federal or state bankruptcy or similar law.  Such covenant shall survive the
termination of the SUBI Trust Agreement, the resignation or removal of the
Vehicle Trustee under the SUBI Trust Agreement or the complete or partial
resignation of the Servicer.
 
The Holder hereof or owner of a beneficial interest herein hereby (i) expressly
waives any claim it may have to any proceeds or assets of the Vehicle Trustee
and to all of the Trust Assets, including UTI Assets, other than those from time
to time included within the 2012-1 SUBI Portfolio as 2012-1 SUBI Assets and
those proceeds or assets derived from or earned by such 2012-1 SUBI Assets and
(ii) expressly subordinates in favor of the Holder of an Other SUBI Certificate
or a UTI Certificate any claim to any any assets of an Other SUBI or UTI Assets
that, notwithstanding the waiver contained in clause (i), may be determined to
exist.
 

 
B-2 

--------------------------------------------------------------------------------

 

The Vehicle Trustee shall keep the certificate register with respect to this
2012-1 SUBI Certificate, and the Holder of this 2012-1 SUBI Certificate shall
notify the Vehicle Trustee of any change of address or instructions on the
distribution of funds.
 
Upon the dissolution of the Trust with respect to the 2012-1 SUBI, the 2012-1
SUBI shall be terminated and the 2012-1 SUBI Certificates shall be returned to
the Vehicle Trustee for cancellation.  Such a termination shall not effect a
termination of the Trust or of any Other SUBIs that is in existence at the time
of such termination.
 
The Trust or the UTI may terminate upon the terms and subject to the conditions
set forth in the SUBI Trust Agreement.
 
No SUBI or SUBI Certificate shall be transferred or assigned except to the
extent specified in the SUBI Trust Agreement or in any related Supplement and,
to the fullest extent permitted by applicable law, any such purported transfer
or assignment other than as so specified shall be deemed null, void and of no
effect under the SUBI Trust Agreement.  Notwithstanding the foregoing, the SUBI
Certificate and the interest in the SUBI evidenced thereby may be
(i) transferred, assigned or pledged to any Special Purpose Affiliate or
(ii) transferred, assigned or pledged by the Related Beneficiary or a Special
Purpose Affiliate to or in favor of (A) a trustee for one or more trusts or
(B) one or more other entities, in either case solely for the purpose of
securing or otherwise facilitating one or more Securitized Financings.
 
This 2012-1 SUBI Certificate shall be governed by and construed under the
internal laws of the State of Delaware, without regard to any otherwise
applicable principles of conflict of laws.
 
Unless this 2012-1 SUBI Certificate shall have been executed by an authorized
officer of the Vehicle Trustee, by manual signature, this 2012-1 SUBI
Certificate shall not entitle the holder hereof to any benefit under the SUBI
Trust Agreement or be valid for any purpose.
 

 
B-3 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, BNY Mellon Trust of Delaware, as Vehicle Trustee of the
Trust and not in its individual capacity, has caused this 2012-1 SUBI
Certificate to be duly executed.
 
Dated:  __________, 2012
 
FINANCIAL SERVICES VEHICLE TRUST
 
By:   BNY MELLON TRUST OF
DELAWARE, not in its individual capacity
but solely as Vehicle Trustee
 
 
By:       __________________________________
Name:
Title:
 

 
B-4 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, the undersigned hereby sells, transfers and assigns unto
______________ the within 2012-1 SUBI Certificate, and all rights thereunder,
hereby irrevocably constituting and appointing _____________ as attorney to
transfer said 2012-1 SUBI Certificate on the books of the certificate registrar,
with full power of substitution in the premises.
 
Dated:  _____________________
 
 
 
BMW VEHICLE LEASE TRUST 2012-1
 
By:     Wilmington Trust, National Association,
           not in its individual capacity but solely as
           Owner Trustee
 
 
 
By:     _____________________________  
           Name:
           Title:
 

 
B-5 
 
